DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latham et al. (US 2014/0263324) (hereinafter Latham).
Regarding Claim 1

	Latham teaches a lid assembly (below – Fig. 5 and 8) connectable to a vessel (12), comprising: a base (16/18) having an open first end (i.e. lower end), an open second end (i.e. upper end) and a sidewall defining a passageway extending between the first and second end, wherein a plurality of projections (120) are provided on an internal surface of the sidewall and the base is removably connected to the vessel wherein the base is provided with an internal shoulder (shown below) positioned in the passageway of the base so as to provide the base with a first portion (16) and a second portion (18) wherein the second portion of the base forms a collar; and a lid (20) having a closed top surface, the closed top surface having a skirt (130) extending downward from and about a perimeter of the closed top surface, the skirt positioned over the second portion (18) of the base and a stopper (122) extending downward from a bottom surface of the lid, the stopper configured to be inserted into the collar of the second portion of the base, the stopper being provided with a plurality of external projections (124) corresponding to the plurality of projections of the base such that the base and lid are moved between a locked and unlocked position (Paragraphs [0026] and [0058]).
[AltContent: textbox (shoulder)][AltContent: arrow]
    PNG
    media_image1.png
    832
    470
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    629
    745
    media_image2.png
    Greyscale


Regarding Claim 3

	Latham teaches the first portion (16) of the base has a greater diameter than the second portion (18) of the base, as can be seen in the figures above.

Regarding Claim 5

	Latham teaches a seal ring (shown below) is positioned about the first portion of the base of the lid assembly to make a sealing engagement when the base of the lid assembly is connected to the vessel (12), as can be seen in Fig. 8 below.
[AltContent: arrow][AltContent: textbox (Seal ring)]
    PNG
    media_image2.png
    629
    745
    media_image2.png
    Greyscale


Regarding Claim 7

	Latham teaches the base is provided with a handle (50) positioned between the first portion and the second portion, the handle being provided for carrying the vessel when the base of the lid assembly is connected to the vessel, as can be seen in the figures above (Paragraph [0039]).  

Regarding Claim 8

	Latham teaches each of the plurality of projections (120) of the base is provided in a staggered arrangement (i.e. vertically spaced) and each of the corresponding plurality of projections (124) of the lid are provided in a staggered arrangement (i.e. vertically spaced), as can be seen in Fig. 8 above.  

Regarding Claim 9

	Latham teaches each of the plurality of projections (120) of the base is provided with a notch (i.e. the bottom end of the space between the threads) for receiving each of the plurality of projections (124) of the lid.

Regarding Claim 10

	Latham teaches in the unlocked position, the stopper (20) of the lid inserted into the open second end (18) of the base of the lid assembly and the plurality of projections (124) of the lid are positioned adjacent (i.e. on top of/above) to the plurality of the projections (120) of the base such that the lid can be inserted and removed from the open second end of the base of lid assembly without turning the lid.

Claim Rejections - 35 USC § 103
Claims 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latham, as applied to claim 1 above.
Regarding Claim 2

Latham teaches all the limitations of claim 1 as shown above. Latham further teaches the open first end of the base is internally threaded so as to facilitate connection with the vessel. Latham does not teach the open first end of the base is externally threaded so as to facilitate connection with the vessel.
It would have been obvious to one having ordinary skill in the art at the time of filing to have the open first end of the base be externally threaded (and thus the attachment area of the vessel be internally threaded), since it has been held that a reversal of parts of an invention involves only routine skill in the art.  See MPEP 2144.04(VI)(A). As such, the claim of the open first end of the base being externally threaded so as to facilitate connection with the vessel does not provide patentable distinction over the prior art of record.

Regarding Claim 11

	Latham teaches all the limitations of claim 1 as shown above. Latham further teaches in the locked position (i.e. a fully seated position), the lid is turned in a first direction so that each of the plurality of projections (124) of the lid are locked in position by being moved to a notch of each one of the corresponding plurality of projections (120) of the base such that a leak proof seal is formed between the base and the lid.  Latham does not specifically teach the lid is turned approximately 30 degrees in the first direction to lock the lid in place.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the lid rotate approximately 30 degrees in the first direction to lock the lid in place.  Applicant has not disclosed that the lid rotation in the first direction of approximately 30 degrees provides an advantage, is used for a particular purpose or solves a stated problem.  So long as the rotation of the lid in the first direction results in the lid being locked and creating a leak proof seal between the lid and the base, the specific degree of rotation between the lid and base appears to be a matter of design choice. As such, the claim of the lid turning in the first direction approximately 30 degrees does not provide patentable distinction over the prior art of record.

Regarding Claim 12

	Modified Latham teaches all the limitations of claim 11 as stated above. Latham further teaches the lid assembly is moved from the locked position to the unlocked position by turning the lid in a second direction (the same number of degrees it was turned in the first direction) so that each of the plurality of projections (124) of the lid are moved in a position away from the notch of each of the plurality of projections (120) of the base so that the lid may be removed from the base. 
	Again, Latham does not specifically teach the lid is moved from the locked position to the unlocked position by turning the lid 30 degrees. However, based on the fact that the lid being moved from the locked position to the unlocked position by rotating the lid the exact same number of degrees it takes to turn the lid to the locked position, it would appear obvious to one of ordinary skill in the art that if the lid required being turned 30 degrees in order to be locked, that it would similarly require the lid be turned 30 degrees to be moved from the locked position to the unlocked position. As such, the claim of the lid assembly being moved from the locked position to the unlocked position by turning the lid approximately thirty degrees in a second direction does not provide patentable distinction over the prior art of record.

Claim(s) 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latham et al. (US 2014/0263324) (hereinafter Latham) in view of Landen (US 3680745) with evidence by Laveault et al. (US 2006/0163190) (hereinafter Laveault).
Regarding Claim 1

	Latham teaches a lid assembly (Fig. 5 and 8) connectable to a vessel (12), comprising: a base (16/18) having an open first end (i.e. lower end), an open second end (i.e. upper end) and a sidewall defining a passageway extending between the first and second end, wherein a plurality of projections (120) are provided on an internal surface of the sidewall and the base is removably connected to the vessel wherein the base is provided with an internal shoulder (shown above) positioned in the passageway of the base so as to provide the base with a first portion (16) and a second portion (18) wherein the second portion of the base forms a collar; and a lid (20) having a closed top surface, the closed top surface having a skirt (130) extending downward from and about a perimeter of the closed top surface, the skirt positioned over the second portion (18) of the base and a stopper (122) extending downward from a bottom surface of the lid, the stopper configured to be inserted into the collar of the second portion of the base, the stopper being provided with a plurality of external projections (124) corresponding to the plurality of projections of the base such that the base and lid are moved between a locked and unlocked position (Paragraphs [0026] and [0058]).  
Latham does not teach the projections on the base are L-shaped projections. 
Landen teaches a lid assembly (Fig. 1) connectable to a vessel (10) comprising a base (11) having a plurality of L-shaped projections (14/15), and a lid (16) having a plurality of projections (not shown) corresponding to the plurality of the projections (14/15) of the base such that the base and lid are moved between locked and unlocked positions (Col. 2, Ln. 1-8).  

    PNG
    media_image3.png
    420
    421
    media_image3.png
    Greyscale

Latham and Landen are analogous inventions in the field of containers having rotationally applied lids.  It would have been obvious to one skilled in the art at the time of filing to modify the projections on the base and lid of Latham with the teachings of Landen as the two are art recognized functionally equivalent means for securing a closure (See Laveault, Fig. 8-11 and Fig. 12-18).

Regarding Claim 14

Latham in view of Landen with evidence by Laveault (hereinafter “modified Latham”) teaches all the limitations of claim 13 as stated above. Latham further teaches the open first end of the base is internally threaded so as to facilitate connection with the vessel. Latham does not teach the open first end of the base is externally threaded so as to facilitate connection with the vessel.
It would have been obvious to one having ordinary skill in the art at the time of filing to have the open first end of the base be externally threaded (and thus the attachment area of the vessel be internally threaded), since it has been held that a reversal of parts of an invention involves only routine skill in the art.  See MPEP 2144.04(VI)(A). As such, the claim of the open first end of the base being externally threaded so as to facilitate connection with the vessel does not provide patentable distinction over the prior art of record.

Regarding Claim 15

	Modified Latham teaches all the limitations of claim 13 as stated above. Latham further teaches the first portion (16) of the base has a greater diameter than the second portion (18) of the base, as can be seen in the figures above.

Regarding Claim 16

	Modified Latham teaches all the limitations of claim 15 as stated above. Latham further teaches a seal ring (shown above) is positioned about the first portion of the base of the lid assembly to make a sealing engagement when the base of the lid assembly is connected to the vessel (12), as can be seen in Fig. 8 above.

Regarding Claim 17

	Modified Latham teaches all the limitations of claim 13 as stated above. Latham further teaches the base is provided with a handle (50) positioned between the first portion and the second portion, the handle being provided for carrying the vessel when the base of the lid assembly is connected to the vessel, as can be seen in the figures above (Paragraph [0039]).

Regarding Claim 18

	Modified Latham teaches all the limitations of claim 13 as stated above. Modified Latham further teaches each of the plurality of L-shaped projections of the base is provided in a staggered arrangement and each of the corresponding plurality of projections of the lid are provided in a staggered arrangement (i.e. like shown above in Landen – Fig. 1).

Regarding Claim 19

	Modified Latham teaches all the limitations of claim 13 as stated above. Modified Latham further teaches each of the plurality of L-shaped projections of the base is provided with a notch (see above, Landen – Fig. 1) for receiving each of the plurality of projections of the lid (Landen – Col. 2, Ln. 1-8).

Regarding Claim 20

	Modified Latham teaches all the limitations of claim 19 as stated above. Modified Latham further teaches in the unlocked position, the stopper (20) of the lid inserted into the open second end (18) of the base of the lid assembly and the plurality of projections of the lid are positioned adjacent to the plurality of the L-shaped projections of the base such that the lid can be inserted and removed from the open second end of the base of lid assembly without turning the lid (see above, Landen – Fig. 1).

Regarding Claim 21

	Modified Latham teaches all the limitations of claim 13 as stated above. Modified Latham further teaches in the locked position (i.e. a fully seated position), the lid is turned in a first direction so that each of the plurality of projections of the lid are locked in position by being moved to a notch of each one of the corresponding plurality of L-shaped projections of the base such that a leak proof seal is formed between the base and the lid (Landen – Col. 2, Ln. 21-26).  Modified Latham does not specifically teach the lid is turned approximately 30 degrees in the first direction to lock the lid in place.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the lid rotate approximately 30 degrees in the first direction to lock the lid in place.  Applicant has not disclosed that the lid rotation in the first direction of approximately 30 degrees provides an advantage, is used for a particular purpose or solves a stated problem.  So long as the rotation of the lid in the first direction results in the lid being locked and creating a leak proof seal between the lid and the base, the specific degree of rotation between the lid and base appears to be a matter of design choice. As such, the claim of the lid turning in the first direction approximately 30 degrees does not provide patentable distinction over the prior art of record.

Regarding Claim 22

	Modified Latham teaches all the limitations of claim 21 as stated above. Modified Latham further teaches the lid assembly is moved from the locked position (i.e. a fully seated position) to the unlocked position by turning the lid in a second direction so that each of the plurality of projections of the lid are moved in a position away from the seat/notch of each of the plurality of L-shaped projections of the base so that the lid may be removed from the base.
	Again, modified Latham does not specifically teach the lid is moved from the locked position to the unlocked position by turning the lid 30 degrees. However, based on the fact that the lid being moved from the locked position to the unlocked position by rotating the lid the exact same number of degrees it takes to turn the lid to the locked position, it would appear obvious to one of ordinary skill in the art that if the lid required being turned 30 degrees in order to be locked, that it would similarly require the lid be turned 30 degrees to be moved from the locked position to the unlocked position. As such, the claim of the lid assembly being moved from the locked position to the unlocked position by turning the lid approximately thirty degrees in a second direction does not provide patentable distinction over the prior art of record.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Applicant argues that Latham does not teach “an internal shoulder positioned in the passageway of the base”. The Examiner respectfully disagrees. As can be seen below in an expanded view of Fig. 8, Latham teaches a very distinct internal shoulder.
[AltContent: arrow][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image4.png
    486
    576
    media_image4.png
    Greyscale

Applicant further argues that Latham does not teach the plurality of external projections are “separate” external projections that extend from the stopper. The Examiner again respectfully disagrees. Latham specifically refers to the external projections of the stopper as external threads (i.e. plural threads).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733